Title: C. W. F. Dumas to the Commissioners, 19 June 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Messieurs
       La Haie 19e. Juin 1778
      
      Nulla dies sine linea. J’ai eu l’honneur de vous communiquer l’ordinaire passé l’article insidieux que Sir J. Y. avoit fait placer dans la Gazette de Lahaie, et la dépêche du Cte. de D——d. Le 16 j’envoyai à Leide ce que vous trouverez ci-joint. Le 17e le Gazettier d’ici, par ordre de Mr. le Baron de Reischach Envoyé de la Cour de Vienne, chanta en réchignant la palinodie suivante. “Nous sommes requis de très bonne part de publier, que 1’article, dans notre No. 71, concernant le Sr. Lee, Agent Américain, ne nous a pas été fourni de la part de la Cour de Vienne, ou d’aucun de ses Ministres.” Mardi prochain il y aura quelque autre chose dans la feuille de Leide. Nous faisons ici, comme vous voyez, la petite guerre. Nous pelotons, en attendant partie.
      Le g—— F—— m’a pronostiqué aujourdhui, que la permission de presenter le T—— arrivera mardi. J’ai compris que Ton s’attend à sa Maison, que ceci produira de la part de ceux d’ici une Résolution dans toutes les formes dans leur prochaine assemblée. Je le souhaitte de tout mon coeur; mais je ne le crois pas. On n’est pas dans le cas de pouvoir ou d’oser faire un tel coup d’éclat. Le point essentiel qu’il s’agissoit de gagner et que nous gagnerons sûrement, c’est d’ôter tout prétexte et espoir aux malintentionnés de faire entrer la republique dans aucune de leurs vues; et rien n’est mieux pour cet effet que la maniere don’t nous manoeuvrons actuellement.
      Je garderai ceci jusqu’ à Mardi.
      
      
       23e. Juin
      
      La pronostication du g—— F—— a manqué. Vous verrez, lui ai-je dit, que ce T—— deviendra public par les Gazettes Américaines et Angloises, et alors ma démarche auprès du G—— P—— n’aura plus ni mérite ni grace—Que voulez-vous? m’a-t-il répondu: 1’affaire est faite; on a écrit; nous ne pouvons à présent passer outre avant d’avoir réponse: elle viendra peut-être vendredi.
      La Gazette de Leide a aujourdhui ce qui suit
      “Par les soins du Gouvernement notre commerce s’accroît au milieu des querelles de nos voisins. Depuis quelque temps on nous a même fait concevoir l’espérance de le voir fleurir plus que jamais, si notre ville Ostende devenoit un Port—franc pour les Américains. Cette attente vient d’être fortifiée par la nouvelle de l’arrivée d’un Agent Américain à Vienne.”
      Je suis, Messieurs, avec le plus vrai respect Votre très humble et très obeissant serviteur
      
       D
      
      
      
       26e.Juin
      
      Cette Lettre ne partit pas mardi passé, parce que, toute réflexion faite, son contenu ne me parut pas pressé au point de ne pouvoir attendre un ordinaire de plus.
      J’ai enfin la permission de porter le T—— au G—— P——, et de le lui faire lire, comme aussi à Mr. notre Ami; mais ordre en même temps de n’en laisser copie à personne. On a ajouté, en me disant cela, que Mr. Franklin est instruit de cela, et approuve le tout.
      Quelqu’un m’a dit ce matin, que l’Assemblée des Etats d’Hollande n’aura lieu que dans 19 jours. Je m’informerai plus amplement de cela.
     